                         Case 18-19837-LMI          Doc 46      Filed 11/29/18       Page 1 of 5



                                iJ N I   T'E{} ST.\'tr'E S B A I{H }i U P]-C}' CO I-] R 1'
                                   SOtr     TIII ft,X &iSl]R]CtT' Otr F LORIDA
                                                  h{IA&1I D[\r[SIOh-
In   l'e:

I-igia      Arias                                           {lase No.; 1g-19g37-Cp[t
                    eet
13887 S\\164th Srreer
                                                            Chapter 13
x,Iianri, F-L 331g3


 s EC LI RE         D CRE Dl r'OR. TROJAN CA I'IIAL tN \/ESTX,{E]\ 1'. LLC.' S OIIJECTI    .rO
                                                                                        ON
                                                          PLAN


ColfES No\\i" SEC'tlRED CREDTTC}R, Trojan Capitailnvestme,r" LLC. (herein
                                                                          a{ter referre<]
to as "Secured creditor"), by and thror-rglr its unclersigned
                                                              courrsel. anci hereby flles this objection
to the Third A*ended chapter 13 Plan
                                          IDE # a2l filed b-v rhe Debror and States as grounds t5e
tbiiorving.


     I       on or about August 13" ?018. Debtor fiied a Voluntary Petition
                                                                                         uncler L-hapter   I3 of'tire
             Bankruptcv Code


     2       on or about Augusi 24,2018. Debtor filed its proposed Chapler
                                                                           13 plan.             tDE # gl


     3      otr or about october 19. 20i8 Debtor flled its First Amended
                                                                         Chapter l3 plan iDE # 2gl


     4      on or about No'ernber 20, 2018 Debtor filed its second Amended
            a/ f
                                                                           chapter                 Ii   plan
                                                                                                               IDE #
            rol


     -5' On or about Novernber 27,2()18 Delrtor iiled its Third Anrerrded Chapter
                                                                                                   Ii   plan
                                                                                                               IDE #
            121



  6                creditor claini is secured by a fil st mortgage encunrlrering the
            Secr-rred
                                                                                     reai prcpefi), o*,red
            by Debtor Iocated 320 s\\' 1[)0.ih A'errue. perrbr-oke pires.
                                                                            Fr_ ]3025 (herei,.,afier,.T.rir:
            Pr   operlr,'')
                    Case 18-19837-LMI                  Doc 46           Filed 11/29/18        Page 2 of 5




           Secured Creditor is the owner and holder of the
                                                                                 n'te and mortgage and has the rigrrt to
           enforce the note and mOrtgage.


    {)
    o.     Secured Creditor-has cr rvill tirriell,           i"r1e a   Pror-riof'clain: indicating th.- arrears   ancl re".uiar
          monthlv payment.

    q     The llei:tol's f'hapter ]3 Plan is deficient on its 1bce
                                                                   since the Debtor's net incorre of                       s5-5
          per nronth is rn'oefully insufficient ro pav
                                                       the debts scher]uled in rhe prfiition.

    10 'fhe sec'-rred creclitor rvill likely be successhrl
                                                            in defeniling the Debt.r,s attempt to strip
       the lieri from the subject propeft\'i lrased on the
                                                                brokei''s price opinion in t5e secured
       creditr-'r's objection to tiie rnotion to varue,
                                                         IDE #,ri]. Thus. it is likery that the Securecl
       (lreditor"s claim rvill be required
                                            to be includeci in the bankruptcy plan, resultilq in filrther
          Lrnl'ea sib   ilitv   oi. the f)ebtor. s pl an.


I    I    Basecl on Paragraphs {i tltroush 8. rire l)ebtor's
                                                             chapter                     ii   plan is unleasible under
                                                                                                                       t}re
          Bankruplcrr Code.


I   2    The Pian laiis to inclucle the correct pavmenl
                                                         to secured creditor including, but not li,riterl
         to the correct pre-petition arrearages ancl fails to inclurJe
                                                                           the correct regular rnontiilv
         lxor:tqage pa)/illents including the escrou, anlounts
                                                               fbr ta.xes anri i,sura,ce. u,hich                    Secureei
         Creditor is pa-vinu.


l3       Fur-1hernlore, the current rrionthly payrxent
                                                       is $5g4 ig of u,hich the plan onll,provicles to
         Day 59'to" creating a nlonthiv cleficit o1'$694       "]'ire
                                                                            i8         estirnated pre-petition ar'ears are
         S5(r.140 62. rvhich the Plan proposes to pay
                                                      $0.00 over.the crourse o1-60 months leaving                           a
         deficierncr,in the antount of $56, l4Ct.(t2. A plan
                                                              rvhich does not Cat,all oltlle pre_1;etition
         arrears in full dr:es not resuit in a cJischarge and
                                                              entirles secured Creditorto seek irs: rights
         utrder the jVIorl-qa-ue under            ltt ]le;   Corrnett fJuratnt'ui, (i;tit,ct..tcri ,,1nti:t.iceut ,\lorrgrrge
         {'rnryrnl).t, tr}utenrutr,3ji f, 3d g2l. gj4             (il    Cir. 200j).
                      Case 18-19837-LMI            Doc 46        Filed 11/29/18         Page 3 of 5


            'Iire Debtor"s
      14                       scheduies I ancl ,l 5116r.,,, that the L)ebtor 1.1,ill hare cliflicultr,tr-_r,ino
                                                                                                                 tc llit' as
            stated iri the Plan to Securecl Creditor qiver rhe iact
                                                                                     that llei-.tor shoulcj be pa'ir1_q
            appr.>;i.i.tel5'$935     (r8 iii arrears and !i094 -rg in the regular rn.nlhly pa'nlenis t.taling
                                                                                                                           a
            llil\'rlleilt aroutld $i6i0 06 Ei'en if the Debtoralnended his plan, it
                                                                                                till Lie cliflicult fbrthe
           Debtor to niaintain the proposed plan paylxents laliing
                                                                    into account the Debtor s expenses.
           "fherefbre.
                       the confirniation of the Cihapter l3 plan should be denied pursuant
                                                                                           tr: l l [J.S.C.
           {1325(aX6J because the Debtor rviil not be able to make all payments                   plan
                                                                                      under                  the         or.
           cornp11,ri,ith the Pian Tjre Debtor lacks the incorne necessarv
                                                                             to cure the arrearaSc:s and
           bv the regularlv mortthiy pa),rnent r,,ith all other creditors
                                                                          and the Debtor,s expenses as
           irrdicated in Paraerapir l0 above.



     15 T-he   Plan proposes to modify Secured Creciitor's lien rvithout
                                                                             cause uhy the lien should be
           modified, especially since a Borrou'er's income and tlre
                                                                       high arreara-9es balance shon s that
           the Debtor rvill har,e difflcurtr* paying in the plan to
                                                                    secured cr.editor.


     lb    Secr-rred   creditor is entitled to attornel,s' fees pursuart to I1 u.S.c
                                                                                     $1322(e).                 Saicl fbes
           shculd be added to the balance of the Note and N.{or1ga-ee
                                                                        pursuant to the ternrs of the loa,
           docutnents' but not added to tire Debtors' per:ional
                                                                <lbligation once a discirarge is recei'ed.


           \YliEREFoRE" PREn'IISES CoNSIDERED,                          Secured Crer]itor prays tirar the I)ebtors'
chapter l3 PIan be arnerlcled to include the correct arrearage
                                                                     and regular monthh,paymenr to
Secured flreditor or grant Secured Cr.editor in renr
                                                     reliei fi.orn stal, together with f.ees a_c set {bi-th
in para-qlaph 13 above, and lor any s1h.r reiief this
                                                       I-Ionorable cour-t deems Securerl creclitor is
entitied


           I HEREBY CERTTFY that a true and correct copy of the fbregoirlg \!as pro'icled
electronic atrd/or Re-uular U.s l\{ailto the paties                                                'ia
                                                    listeci on the attached sen'ice list. on Novenrber
29,2018
                 Case 18-19837-LMI         Doc 46      Filed 11/29/18          Page 4 of 5



         { }tE}tEtsY CER.TTFY that I am admitted to the Bar of the United
                                                                          States Bankruptcy
  court for" the Middle Districi ol Florida, and I am in compliance
                                                                        with the                       additicnal
  qualifications to practice in this court set forth in the
                                                            Local Ruies.


                                                     ls,' D   arcra::G_lvaldqal
                                                    Damiarr G. Walcir:ran, Esquire
                                                    Florida Bar trro . 090502
                                                    Lau,Oflices of Damian G. Waldntan. p.A"
                                                     l0-13i Serninole Bou1er,.ard. Lirlit 1 & 2
                                                    Seniinole, Fl. 33778
                                                    Teleplrone: (727\ 538-41 60
                                                    Facsinrile: (-l 27 ) Z4O-497 2
                                                    Email. da$raq@dwaldmaniar.v coin
                                                    S en, i ce ErnaiI . bankruptc.y@drval
                                                                                                d rna nlar;v. cor1r
                                                    Allot'trc-1:,s filr' Sectn.ed C r.atli t9t,


                                    CERTIFICATE OF SERVICE
         I HERIBY CERT'IFY that ott this 29th t)a1'of Novenrber 2018, I
                                                                                   served a cop)- of the
foregoing [:',v regrrlar U S. h'lail or the court's c\4/traF
                                                             s-vstem ro rhe follorNine panies ]istecl on
tlie below serrrice lisr

SERVICE LIST'

Tro.jan Caprital Investment. LLC.
c,''o Daniian    \\ialdrnan, Esq.
I-ar.r, Offrce   of Damian G. Waldntan, p.A.
10333 Senlinole Blvd.. Units I and 2
Seminole" Ft. 33778
dant i anf-g, drua I d man I arv c om
bauhitEy@dreld:::a:rl aui q qu
serr,i cer.4du,aidman law. co nr

l,igia Aias
 i3887 SW 64th Srreer
l\4ianri" FL 33183

7i'u,;tet'
Narrcy 1( Neridich
POB 2780c-,
h{iraniar. IrL 33027
                Case 18-19837-LMI   Doc 46   Filed 11/29/18      Page 5 of 5



{1.5, Iiustee
Office of the {JS Trustee
51 S.W. lstAve.
Suite 1204
Miami, FL 33130



                                              Lnw Offices of'Dan:ian G. \\jaldntarr, I).A.
                                                   j
                                              101j Serniriole Bhrd . Unirs ld:2
                                              Serrrinoie. FL 3i778
                                              Teiephone (727) 538-,1I60
                                              Facsirniie: (7 27 \ 240-4972
                                              EmaiI damianfrrdn,ald rnanIarv. qcnl
                                                       .


                                              Attorne_vs   tbr Secured Clreditor

                                              Bt
                                                    -r.v-DaqliarfUaEg:aaliq
                                              Darnian  \\ aldrrran. [:sq
                                              Florida Bar No : 009050?
